Ot=FICE Of= -I-HEATT-ORNEY GENERAL   0” T.EX+S
                     AIJSTJN
            Honorable H. W. Waid, March 18, 1939, Page 2


                        ~15~~zmutations of punishuont and pnrdons;

                        This Artiale also crectes the Board of Pardons and Pa-
            r0leEl, and authorizes the Legislature to reguizte procedure be-
            fore the lioard.
                      The Legislature has provided for procedure before the
            Board in Article 0203 of the Revised Civii Statutes.
                      It will be noted that it was aarsprleveu tbrt was granted
            in thl6 aaso. In the-owe of 2% parta Blzaok,UiS TO& Orim..Rep.
            478, 89   8.~. (24) 828, th0 c0u.rt 0f cririsa   appeal6 Or ma5 in
            +I-       with the mtm%*reprimP'    eaidt ~1
                             'Oonqidsred&i the l&lit OS thk twm#~
!                       an(l’alaoloe8&.~osia   br the pxw~tlon'
                        St,lute?a attirlbuter af a aoprfeve,
                                                           whlah
                        is ~one.o~~thc~
                                      aetwor alMenop edt*aao~.&n
                        the Oov~a      authority.
                            !'&   term .'repz'ibos'
                                                 has been dMW@b     .
                        tamer
                             *A- rsprieve 'signtf%eethe suirpsn~~~
                        for h -the of the exececrutl~n
                                                     og ,a-8enWlp'
                        uh$oh hea 455~1   :prcmouoroed.
                                                     * * * A .+JT#$~J
                        * *. * ‘$8 the, nlthdraa’ of a eei&*nW$er’
                        q ~I~OZV~A~   or map..* ‘BPtServ, maw, 97
                        xna. 878, 8%.         j.
                              mfme ‘*pa **repri~e,*~ * *-+ ~i#.*m’,
                        ;&be poetpotmmt of the sants~~~;iora',
                            . It dose not.ani¶eannot+fmtthe     ~$0
',                      timate emovtion of the, ju4pt. oi'th@~
                        o-t; 'it moroly delays ft. OliiYqn'd,V.-'
                        HSU~~~,as W.J. cati, 205, 43 A. its, se,.
                        57 L.R.A. $12."
                        In Cwccibingthe ~qw3etlOP
                                                we have beiore ue, we are @on-
            .trol.le&'~ar&y by the Oenera&,Appropriatlon Bill p+ssledby the
            F~rty-Fi~ L&d.ature at the Regular Beadlionin 1997, knam 15~3
            Benah 35.llNo. ls8, In t&&oh the 8um of W?Sa,.OOwadlaPProPriat.ted
            ror the r0u~     purpogoeer
                             ."~tnmlq~ bad&w of deoeased oaiWiMa
    \!
    :I                  ~to swtggeat rolatlv8afor krrleli; the faot
    ‘p
     1                  or iniugeaoy &all be made knan by clrriaa-
     -,\                tit crfthe parpa e;taWng the krbf,"
      :\\
Honorable yu'.
             I?.Waid, ITarch10, 1939, Page 3


          T,iinappropriation provides for "returning bodies of de-
aeased convicts*. mlsn A. L. Seed died be was without question a
"aonviCt*   K';obster~ls
                      T?ewInternational Diationary, Second EdItion,
d~c;nvict       as follows:

               *A person proved gufltg, by a ooznpe-
          tcirttribunal, of a criminal offense; esp.,
          a person,oonvicted of, and under sentence
          for, a felony or serious crime. Hence, in
          popular use, a person serving a prison sent-
          itme, usually for a long term."




         .We also beliewe that you have the right to buy a oaffiat in
Corsioana, out or thfe appropriation,if you believe that that ttr
the lnoatexpedient way of returninghi6 body. In the roam of TOrrS3.l
vs. Sparks, 104 Tex. 191, 135 S.W, 519, the Supreme'Co~rtof ~%%SUI,
while disoussing an oilioial*sauthority War    an ap mpriat%on bill,
quoted frmn Suthemland on BtatutoryConstruatioa as gollOW8~
                                                         . .
               * %hsuavar a power fa &van by el#+t-
          QtS, Ntit~~     IJi3OWW~t0 l6Jlk5it .bPh@-
          tuai or rsqdaite to attack the~c)nd$a~++
          plf54. Tt ~&a8~well-stiabUehsd ~iw%~lb
          that etaautw 06ntalttlltg    soi&luwrM
          fo @e ~wtxwd   et+as M,         the f%thoti*    '
Honorable S. 3. 'Gaid,Uarch 18, 1939, ?age 4


          ty to do all ti-,inFp
                              necessary to mcoqlish
          't:;e
              object of the grant.R
          Article 61665 provides for the explojment of a general
manager of the prison system. The mnageilientof a prison must be
dealt with in a practical xmner.   Every problem mst be handled
separately with an application of comznoneense. The Legislature
claaeifies t;iethings for which the money can be spent, but the de-
tails of the s?endin& is left to the management or"the prison sys-
tea. The :%x&t    we are trying to convey was expressed in the New
Jersey case of 3tagway vs. Riker, a4 N.J.L. 201, 86 Atl. 440, as
follows :
              TVe think the wosde %nanagememtof the
         Hew Jersey mfomatory~ are euffloisntlpooze-
         prehermive to oonvey to the mind a leg%sla-'
         tlve fntent to deal with the general subjeot
         of the refoxmatoryin all of'its details of
         mami&tment and oontfal, and tlmt qny o&e in-
                                       by foroe of
         terested in the uubjsot,,+otrld
         thBlalegi8ledl~a notioe heve his mind diregted
         to the faot that by this JWURW the Legisln-
         tom propwed to deal *ith any oonaeirabls.
         ~~~~~:phaSSOf      Fetarnurt~yapanag~tmd

          In vlow of the f&at that yoti had to make yvur deofela~
Way, we made all of Qm baste possible In arr%H.ng at our aonolu-
010~. and we departed fzxm our usual auatoaaof giving our cm8wer in
writLu3, and this mwning we gave you our eonolueion over the tele-
phane. We repeat that actnclualon here a8 fol.lors~ ..
          It is our opiaton that you hare the authorityk, ssturn the
body of A. L. ReeedfrcrmOoreioana to his relatfvea at Faduaah at the
EItate*eexpense, provided the proper a$fl&vit~that hla relative8  are
indlg&nt ie made3 and you also have the authoorityto buy a aoffln in
Corsioana if you believe that le the moat ~expedlantthiw to da.
Honorable Y!.%. Gaid, Perch 18, 1939, Page 3


iWPWVED: